Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/629,436 filed on 01/08/2020. This application is a 35 USC §371 of International Application No. PCT/US2018/046039 filed on 08/09/2018. A preliminary amendment filed with the application is entered. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/08/2020, 05/08/2020 and 05/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 12, and 17 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the limitations “wherein if the number of repetitions is greater than one, resource elements, of the one or more special subframes that are not part of a DwPTS, are counted but are not used in mapping”, and “wherein if the number of repetitions is equal to one, the resource elements, of the one or more special subframes that are not part of a DwPTS, are not counted or used in the mapping” are unclear because the claim does not recite what the context of “counting” or “not counting” is and/or what features the “counting” or “not counting” relates to? 
For the purpose of examination, these claim limitations are assumed to read as follows (according to the specification (para. [0164]):
“wherein if the number of repetitions is greater than one, resource elements, of the one or more special subframes that are not part of a DwPTS, are counted in the number of scheduled repetitions indicated by DCI but are not used in mapping, and wherein if the number of repetitions is equal to one, the resource elements, of the one or more special subframes that are not part of a DwPTS, are not counted in the number of scheduled repetitions indicated by DCI or used in the mapping”. 

Claims 12 and 17 are rejected following the same rationale as set forth above for claim 1. Similar assumptions are made for claims 12 and 17 for the purpose of examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-2, 5-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Somichetty et al. (US 20180234951 A1; hereinafter “Somichetty”) in view of Hong et al. (US 20180049006 A1; hereinafter “Hong”), and further in view of Hwang et al. (US 20190239057 A1; hereinafter “Hwang”).

Regarding claim 1, Somichetty discloses an apparatus of an enhanced node B (eNB) configured for communicating with a narrowband Internet-of-Things NB-IoT User Equipment (UE), the apparatus comprising: memory; and processing circuitry (Fig. 3: eNB 310 with memory 376, TX processor 316, and controller/processor 375), configured to: 
encode radio-resource control (RRC) signalling for transmission to the NB-IoT UE, the RRC signalling indicating a subframe configuration for a radio frame configured for time-division duplexing (TDD) operation ([0065] and Fig. 3: The controller/processor 375 (within base station 310) provides RRC layer functionality associated with broadcasting of system information (e.g., MIB, SIBs); [0077] and Fig. 4: FIG. 4 is a diagram illustrating a narrowband TDD frame structure 400…a base station may determine the narrowband TDD frame structure based on higher layer signaling (e.g., RRC messaging) received from the network. Additionally and/or alternatively, the base station may determine the narrowband TDD frame structure based on channel conditions.; [0123] Referring to FIG. 8B, UE 806 may receive information 801 indicating a narrowband TDD frame structure for narrowband communications from base station 804; encoding of RRC signaling by a base station is implied in order to transmit system information including a TDD subframe configuration via RRC signaling to a UE.), 
the subframe configuration comprising: 
one or more downlink subframes reserved for downlink transmission, one or more uplink subframes reserved for uplink transmission, and one or more special subframes, wherein each of the one or more special subframes follows one of the downlink subframes and precedes one of the uplink subframes within the radio frame, wherein each of the one or more special subframes comprises a downlink portion (DwPTS) reserved for downlink transmission, a guard period (GP), and an uplink portion (UpPTS) reserved from uplink transmission ([0079] and Fig. 4: In the narrowband TDD frame structures 412, 414 that include a special subframe (e.g., configurations 0, 1, 2, 3, 4, 5, and 6), subframes 0 and 5, as well as the Downlink Pilot Time Slot (DwPTS) in the special subframe, may be reserved for downlink transmissions. Additionally and/or alternatively, in the narrowband TDD frame structures 412, 414 that include a special subframe, the Uplink Pilot Time Slot (UpPTS) in the special subframe and the subframe immediately following the special subframe may be reserved for the uplink transmission; the subframe configurations 0 to 6 for narrowband TDD frame structures 412 and 414 in Fig. 4 show that a special subframe, comprising a DwPTS, a GP, and a UpPTS, follows one of the downlink subframes and precedes one of the uplink subframes within the radio frame.); 
encode a narrowband physical downlink control channel (NPDCCH) for transmission to the NB-IoT UE and configure a number of repetitions of a narrowband physical downlink shared channel (NPDSCH) in one or more consecutive subframes, the one or more consecutive subframes including one or more special subframes, map the NPDSCH to resource elements in the one or more subframes including resource elements of one or more special subframes ([0084] and Fig. 4: …certain narrowband TDD frame structures may include resources for downlink transmissions in both downlink subframes and special subframes. For example, the DwPTS portion of a special subframe includes resources that may be allocated for downlink transmissions. In some scenarios, there is a need to determine if the resources in the DwPTS portion of special subframes may be allocated for the NPDCCH and/or NPDSCH to efficiently use the available resources in the narrowband TDD frame structure; [0153] Base station 1004 may transmit 1009 a series of repetitions of the NPDCCH and/or NPDSCH (indicating NPDSCH in the one or more consecutive subframes including one or more special subframes) based on either the first example or the second example described above with respect to FIG. 10; Fig. 4 illustrates TDD configurations for DL transmissions in one or more consecutive subframes including special subframes; the resource allocations for NPDCCH and NPDSCH and transmission of these channels indicates encoding of NPDCCH, and mapping the NPDSCH to resource elements in the one or more subframes including resource elements of one or more special subframes); 
configure the eNB to transmit the encoded NPDSCH in the one or more subframes including one or more special subframes in accordance with the mapping, wherein the memory is configured to store the number of repetitions ([0085] FIG. 5 illustrates a data flow 500 that may be used to allocate resources for the NPDCCH and/or NPDSCH in downlink subframes as well as special subframes in accordance with certain aspects of the disclosure…the UE 506 may be an NB-IoT device and/or an eMTC device, and base station 504 may be able to transmit a NPDCCH and/or NPDSCH in one or more downlink subframes as well as special subframes (e.g., in the DwPTS portion of the special subframes; [0090] In a second configuration, base station 504 may determine 505 to transmit the NPDCCH 507, 509 and/or NPDSCH 507, 509 in downlink subframes (e.g., NPDCCH 507 and/or NPDSCH 509) and special subframes (e.g., NPDCCH 509 and/or NPDSCH 509). In the second configuration, the base station 504 may allocate resources for the NPDCCH and/or NPDSCH in downlink subframes as well as the DwPTS portion of one or more special subframes; [0157] The number of repetitions in a repetition cycle may be based on a number of contiguous downlink subframes in the determined narrowband TDD frame structure and a predetermined maximum number of repetitions; [0050] the functions may be stored on or encoded as one or more instructions or code on a computer-readable medium; the predetermined maximum number of repetitions suggests that the memory is configured to store the number of repetitions).  
But Somichetty does not disclose the apparatus configured to (a) encode a narrowband physical downlink control channel (NPDCCH) with DCI format N1 or N2 for transmission to the NB-IoT UE, the DCI format indicating a number of repetitions of a narrowband physical downlink shared channel (NPDSCH) in one or more consecutive subframes, (b) wherein if the number of repetitions is greater than one, resource elements, of the one or more special subframes that are not part of a DwPTS, are counted in the number of scheduled repetitions indicated by DCI but are not used in mapping, and (c) wherein if the number of repetitions is equal to one, the resource elements, of the one or more special subframes that are not part of a DwPTS, are not counted in the number of scheduled repetitions indicated by DCI or used in the mapping.
However, in the same field of endeavor, Hong discloses an apparatus configured to encode a narrowband physical downlink control channel (NPDCCH) with DCI format N1 or N2 for transmission to the NB-IoT UE, the DCI format indicating a number of repetitions of a narrowband physical downlink shared channel (NPDSCH) in one or more consecutive subframes ([0081] the terminal detects NPDCCH with an NB-IoT DCI format N1 and N2 ending in the subframe n for the terminal, starts in a n+5 downlink subframe, and decodes the corresponding NPDSCH of N consecutive NB-IoT downlink subframe ki. The subframe n is the last subframe in which the NPDCCH is transmitted and is determined by the starting subframe of NPDCCH transmission and the DCI subframe repetition number and the subframe ki is a N consecutive NB-IoT downlink subframe excluding a subframe used for an SI message. (where, 0<k0<k1< . . . , kN-1, N=NRepNSF, the value of NRep is determined by the repetition number field in the corresponding DCI (i.e., the DCI format indicating a number of repetitions of a narrowband physical downlink shared channel (NPDSCH)), and the value of NSF is determined by the resource assignment field in the corresponding DCI, and the value of k0 is determined by the scheduling delay field (IDelay) for DCI format N1 according to Table 16.4.1-1, and k0=5 for DCI format N2.). 
Furthermore, in the same field of endeavor, Hwang discloses an apparatus configured to encode and map the NPDSCH to resource elements in the one or more subframes including resource elements of one or more special subframes ([0204] in the TDD, a Slot is Defined as the Minimum Transmission Unit of an NPDSCH. At this Time, One NPDSCH Transmission Block May be Mapped to Nslot Slots and Transmitted Repeatedly MrepNPDSCH Times; [0219] FIG. 11A Illustrates an Example in which a Transmission Block is Repeated in Slot Units, and FIG. 11B Illustrates a Structure where Each Slot is Actually Allocated Along the Time Axis when an Uplink-Downlink Configuration#1 is Applied, and a DwPTS Region (in a special subframe) May be Used as a Single Slot.),
wherein if the number of repetitions is greater than one, resource elements, of the one or more special subframes that are not part of a DwPTS, are counted in the number of scheduled repetitions indicated by DCI but are not used in mapping ([0265] B. When the method of Section I-3-3 is used, and the number of repetitions of an NPDSCH transmission block is such that MrepNPDSCH >1; [0266] RE mapping within a DwPTS region is assumed to be performed based on a normal DL subframe and may use a structure which punctures OFDM symbols unavailable by being designated for the purpose of a GP or UpPTS; thus the OFDM symbols corresponding to GP and UpPTS (= resource elements of the one or more special subframes that are not part of a DwPTS) are not used for NPDSCH when the number of repetitions is greater than one, but these resource elements are counted toward the number of scheduled repetitions indicated by the DCI.),
wherein if the number of repetitions is equal to one, the resource elements, of the one or more special subframes that are not part of a DwPTS, are not counted in the number of scheduled repetitions indicated by DCI or used in the mapping ([0264] When the method of Section I-3-3 is used, and the number of repetitions of an NPDSCH transmission block MrepNPDSCH is 1, rate matching may be performed for RE mapping within a DwPTS region by taking into account the number of available REs intended for DL data; thus, if the number of repetitions is equal to one, the NPDSCH is transmitted in only the DwPTS region of a special subframe (and not in GP or UPPTS regions), and rate matching is performed for RE mapping within a DwPTS region.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Somichetty, based on the above teachings from Hong and Hwang, to derive “the apparatus configured to (a) encode a narrowband physical downlink control channel (NPDCCH) with DCI format N1 or N2 for transmission to the NB-IoT UE, the DCI format indicating a number of repetitions of a narrowband physical downlink shared channel (NPDSCH) in one or more consecutive subframes, (b) wherein if the number of repetitions is greater than one, resource elements, of the one or more special subframes that are not part of a DwPTS, are counted in the number of scheduled repetitions indicated by DCI but are not used in mapping, and (c) wherein if the number of repetitions is equal to one, the resource elements, of the one or more special subframes that are not part of a DwPTS, are not counted in the number of scheduled repetitions indicated by DCI or used in the mapping”, and thus obtain the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to make efficient use of resources when repetitions are performed in transmitting NPDSCH to IoT terminals.

Regarding claim 2, Somichetty, Hong and Hwang disclose the limitations of claim 1 as set forth, and Somichetty further discloses wherein the subframe configuration is one of a plurality of Uplink-Downlink configurations, wherein the indicated subframe configuration has at least four downlink subframes per radio frame ([0079] and Fig. 4: In the narrowband TDD frame structures 412, 414 that include a special subframe (e.g., configurations 0, 1, 2, 3, 4, 5, and 6), subframes 0 and 5, as well as the Downlink Pilot Time Slot (DwPTS) in the special subframe, may be reserved for downlink transmissions. Additionally and/or alternatively, in the narrowband TDD frame structures 412, 414 that include a special subframe, the Uplink Pilot Time Slot (UpPTS) in the special subframe and the subframe immediately following the special subframe may be reserved for the uplink transmission.; each Narrowband UL/DL configuration shown in Fig. 4 under frame structures 412 and 414 have at least four downlink subframes per radio frame).  

Regarding claim 5, Somichetty, Hong and Hwang disclose the limitations of claim 1 as set forth, and Somichetty further discloses wherein the processing circuitry is configured to: perform rate-matching to map symbols of the NPDSCH to resource elements in the one or more subframes including resource elements of one or more special subframes, wherein resource elements, of the one or more special subframes that are not part of a DwPTS, are counted for the performance of the rate matching ([0093] A special subframe may have a fewer number of OFDM symbols than a downlink subframe because only the DwPTS portion of the special subframe is dedicated for an NPDCCH and/or NPDSCH. Hence, the rate matching for a special subframe may be different than the rate matching for a downlink subframe.). 
Furthermore, Hwang discloses wherein if the number of repetitions is greater than one, the processing circuitry is configured to: configure the eNB to refrain from transmission of the NPDSCH in resource elements of the one or more special subframes that are not part of a DwPTS that were counted by puncturing symbols mapped to resource elements of the one or more special subframes that are not part of a DwPTS ([0265] B. When the method of Section I-3-3 is used, and the number of repetitions of an NPDSCH transmission block is such that MrepNPDSCH >1; [0266] RE mapping within a DwPTS region is assumed to be performed based on a normal DL subframe and may use a structure which punctures OFDM symbols unavailable by being designated for the purpose of a GP or UpPTS.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Somichetty, Hong, and Hwang as applied to claim 1, based on the above further teachings from Somichetty and Hwang, to derive “wherein if the number of repetitions is greater than one, the processing circuitry is configured to: perform rate-matching to map symbols of the NPDSCH to resource elements in the one or more subframes including resource elements of one or more special subframes, wherein resource elements, of the one or more special subframes that are not part of a DwPTS, are counted for the performance of the rate matching; and configure the eNB to refrain from transmission of the NPDSCH in resource elements of the one or more special subframes that are not part of a DwPTS that were counted for the performance of the rate matching by puncturing symbols mapped to resource elements of the one or more special subframes that are not part of a DwPTS”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring TDD configuration in RRC signalling in order to make efficient use of resources when repetitions are performed in transmitting NPDSCH to IoT terminals.

Regarding claim 6, Somichetty, Hong and Hwang disclose the limitations of claim 1 as set forth, and Somichetty further discloses wherein the processing circuitry is configured to: perform rate-matching to map symbols of the NPDSCH to resource elements in the one or more subframes including resource elements of one or more special subframes, wherein resource elements, of the one or more special subframes that are not part of a DwPTS, are counted for the performance of the rate matching ([0093] A special subframe may have a fewer number of OFDM symbols than a downlink subframe because only the DwPTS portion of the special subframe is dedicated for an NPDCCH and/or NPDSCH. Hence, the rate matching for a special subframe may be different than the rate matching for a downlink subframe.).
Furthermore, Hwang discloses wherein resource elements, of the one or more special subframes that are not part of a DwPTS, are counted for the performance of the rate matching if the number of repetitions is greater than one, and wherein resource elements, of the one or more special subframes that are not part of a DwPTS, are not counted for the performance of the rate matching if the number of repetitions is equal to one, and configure the eNB to refrain from transmission of the NPDSCH in resource elements of the one or more special subframes that are not part of a DwPTS that were counted for the performance of the rate matching by puncturing symbols mapped to resource elements of the one or more special subframes that are not part of a DwPTS ([0264] When the method of Section I-3-3 is used, and the number of repetitions of an NPDSCH transmission block MrepNPDSCH is 1, rate matching may be performed for RE mapping within a DwPTS region by taking into account the number of available REs intended for DL data; [0265] B. When the method of Section I-3-3 is used, and the number of repetitions of an NPDSCH transmission block is such that MrepNPDSCH >1; [0266] RE mapping within a DwPTS region is assumed to be performed based on a normal DL subframe and may use a structure which punctures OFDM symbols unavailable by being designated for the purpose of a GP or UpPTS.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Somichetty, Hong, and Hwang as applied to claim 1, based on the above further teachings from Somichetty and Hwang, to derive “wherein the processing circuitry is configured to: perform rate-matching to map symbols of the NPDSCH to resource elements in the one or more subframes including resource elements of one or more special subframes, wherein resource elements, of the one or more special subframes that are not part of a DwPTS, are counted for the performance of the rate matching if the number of repetitions is greater than one; and wherein resource elements, of the one or more special subframes that are not part of a DwPTS, are not counted for the performance of the rate matching if the number of repetitions is equal to one, and configure the eNB to refrain from transmission of the NPDSCH in resource elements of the one or more special subframes that are not part of a DwPTS that were counted for the performance of the rate matching by puncturing symbols mapped to resource elements of the one or more special subframes that are not part of a DwPTS”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by performing rate-matching to map symbols of the NPDSCH to resource elements in special subframes in order to make efficient use of resources when repetitions are performed in transmitting NPDSCH to IoT terminals in DL subframes as well as in DwPTS portion of special subframes.

Regarding claim 7, Somichetty, Hong and Hwang disclose the limitations of claim 1 as set forth, and Hwang further discloses wherein if the number of repetitions is greater than one, the resource elements, of the one or more special subframes that are not part of a DwPTS, are counted as part of a sequence of symbols but are excluded from the mapping ([0265] B. When the method of Section I-3-3 is used, and the number of repetitions of an NPDSCH transmission block is such that MrepNPDSCH >1; [0266] RE mapping within a DwPTS region is assumed to be performed based on a normal DL subframe and may use a structure which punctures OFDM symbols unavailable by being designated for the purpose of a GP or UpPTS (thus not used in mapping); thus the OFDM symbols corresponding to GP and UpPTS (= resource elements of the one or more special subframes that are not part of a DwPTS) are not used for NPDSCH when the number of repetitions is greater than one, but these resource elements are counted toward the predetermined number of repetitions.), and 
wherein if the number of repetitions is equal to one, the resource elements, of the one or more special subframes that are not part of a DwPTS, are not counted as part of the sequence of symbols for the mapping ([0264] When the method of Section I-3-3 is used, and the number of repetitions of an NPDSCH transmission block MrepNPDSCH is 1, rate matching may be performed for RE mapping within a DwPTS region by taking into account the number of available REs intended for DL data; thus, if the number of repetitions is equal to one, the NPDSCH is transmitted only in DwPTS region of a special subframe (and not in GP or UPPTS regions), and rate matching is performed for RE mapping within a DwPTS region.).  

Regarding claim 8, Somichetty, Hong and Hwang disclose the limitations of claim 1 as set forth, and Hwang further discloses wherein resource elements, of the one or more special subframes, that are part of a DwPTS are counted and are used in the mapping, and wherein the eNB is configured to transmit symbols of the NPDSCH that are mapped to the resource elements, of the one or more special subframes, that are part of a DwPTS in accordance with the mapping ([0264] When the method of Section I-3-3 is used, and the number of repetitions of an NPDSCH transmission block MrepNPDSCH is 1, rate matching may be performed for RE mapping within a DwPTS region by taking into account the number of available REs intended for DL data; [0265] B. When the method of Section I-3-3 is used, and the number of repetitions of an NPDSCH transmission block is such that MrepNPDSCH >1; [0266] RE mapping within a DwPTS region is assumed to be performed based on a normal DL subframe and may use a structure which punctures OFDM symbols unavailable by being designated for the purpose of a GP or UpPTS thus, the NPDSCH is transmitted in DwPTS region only of a special subframe (and not in GP or UPPTS regions), and the resource elements that are part of a DwPTS are counted and are used in the mapping.).  .  

Regarding claim 9, Somichetty, Hong and Hwang disclose the limitations of claim 1 as set forth, and Hwang further discloses wherein: the one or more special subframes and the downlink subframes include 14 symbol periods, the processing circuitry is further configured to: encode first narrowband reference signals (NRSs) in a first plurality of symbol periods of the downlink subframes, wherein the symbol periods of the downlink subframes are indexed by 0-13, and the first plurality of symbol periods are indexed by 5, 6, 12, and 13; and encode second NRSs in a second plurality of symbol periods of the DwPTS, wherein the symbol periods of the DwPTS are indexed by 0-13, and the second plurality of symbol periods are indexed by 5, 6, 9, and 10 ([0295] and Fig. 18B: Illustrate an Example of Performing Interleaving at the OFDM Symbol Level According to a DwPTS Interleaving Pattern by Using a Method of Section I-3-3 when the Operation Mode is Stand-Alone or Protection Mode; Fig. 18B illustrates encoding first narrowband reference signals (NRSs) in a first plurality of symbol periods of the downlink subframes, wherein the first plurality of symbol periods are indexed by 5, 6, 12, and 13; and encoding second NRSs in a second plurality of symbol periods of the special subframes (= DwPTS subframes), wherein the second plurality of symbol periods are indexed by 5, 6, 9, and 10, wherein the one or more special subframes and the downlink subframes include 14 symbol periods indexed by 0-13.).  

Regarding claim 10, Somichetty, Hong and Hwang disclose the limitations of claim 1 as set forth, and Somichetty further discloses wherein the eNB is configured for one or more repetitions of the NPDCCH in one or more consecutive subframes including one or more special subframes, wherein the processing circuitry is configured to map the NPDCCH to resource elements in the one or more subframes including resource elements of one or more special subframes ([0084] and Fig. 4: …certain narrowband TDD frame structures may include resources for downlink transmissions in both downlink subframes and special subframes. For example, the DwPTS portion of a special subframe includes resources that may be allocated for downlink transmissions. In some scenarios, there is a need to determine if the resources in the DwPTS portion of special subframes may be allocated for the NPDCCH and/or NPDSCH to efficiently use the available resources in the narrowband TDD frame structure; the resource allocation for NPDCCH indicates mapping the NPDCCH to resource elements in the one or more subframes including resource elements of one or more special subframes [0153] Base station 1004 may transmit 1009 a series of repetitions of the NPDCCH and/or NPDSCH (indicating repetition of NPDCCH in the one or more consecutive subframes including one or more special subframes) based on either the first example or the second example described above with respect to FIG. 10.), and
the processing circuity is to configure the eNB to transmit the encoded NPDCCH in the one or more subframes including one or more special subframes in accordance with the mapping ([0085] FIG. 5 illustrates a data flow 500 that may be used to allocate resources for the NPDCCH and/or NPDSCH in downlink subframes as well as special subframes in accordance with certain aspects of the disclosure…the UE 506 may be an NB-IoT device and/or an eMTC device, and base station 504 may be able to transmit a NPDCCH and/or NPDSCH in one or more downlink subframes as well as special subframes (e.g., in the DwPTS portion of the special subframes; [0090] In a second configuration, base station 504 may determine 505 to transmit the NPDCCH 507, 509 and/or NPDSCH 507, 509 in downlink subframes (e.g., NPDCCH 507 and/or NPDSCH 509) and special subframes (e.g., NPDCCH 509 and/or NPDSCH 509). In the second configuration, the base station 504 may allocate resources for the NPDCCH and/or NPDSCH in downlink subframes as well as the DwPTS portion of one or more special subframes.).  
Furthermore, Hwang discloses wherein if the number of repetitions of the NPDSCH is greater than one, resource elements, of the one or more special subframes that are not part of a DwPTS, are counted in the number of scheduled repetitions but are not used in mapping ([0265] B. When the method of Section I-3-3 is used, and the number of repetitions of an NPDSCH transmission block is such that MrepNPDSCH >1; [0266] RE mapping within a DwPTS region is assumed to be performed based on a normal DL subframe and may use a structure which punctures OFDM symbols unavailable by being designated for the purpose of a GP or UpPTS (thus not used in mapping); thus the OFDM symbols corresponding to GP and UpPTS (= resource elements of the one or more special subframes that are not part of a DwPTS) are not used for NPDSCH when the number of repetitions is greater than one, but these resource elements are counted toward the number of repetitions indicated by the DCI.), and 
wherein if the number of repetitions of the NPDSCH is equal to one, the resource elements, of the one or more special subframes that are not part of a DwPTS, are not counted in the number of scheduled repetitions or used in the mapping ([0264] When the method of Section I-3-3 is used, and the number of repetitions of an NPDSCH transmission block MrepNPDSCH is 1, rate matching may be performed for RE mapping within a DwPTS region by taking into account the number of available REs intended for DL data; thus, if the number of repetitions is equal to one, the NPDSCH is transmitted in only the DwPTS region of a special subframe (and not in GP or UPPTS regions), and rate matching is performed for RE mapping within a DwPTS region.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the above teaching of the NPDSCH repetition related functions from Hwang to the same functions related to NPDCC repetition indicated by Somichetty, and modify the apparatus of Somichetty, Hong, and Hwang as applied to claim 1 accordingly to derive “wherein if the number of repetitions of the NPDCCH is greater than one, resource elements, of the one or more special subframes that are not part of a DwPTS, are counted in the number of scheduled repetitions indicated by DCI but are not used in mapping, and wherein if the number of repetitions of the NPDCCH is equal to one, the resource elements, of the one or more special subframes that are not part of a DwPTS, are not counted in the number of scheduled repetitions indicated by DCI or used in the mapping”, and thus obtain the limitations of claim 10, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to make efficient use of resources when NPDCCH is repeated transmitted to IoT terminals.

Regarding claim 11, Somichetty, Hong and Hwang disclose the limitations of claim 10 as set forth. The additional features of claim 11 are rejected following the same rationale as set forth in the rejection of claim 6. Claim 11 recites similar features for NPDCCH repetitions as in claim 6 for NPDSCH repetitions. As described above under the rejection of claim 10, Somichetty discloses that NPDCCH repetitions may be performed in downlink subframes and special subframes in the same manner as NPDSCH repetitions.

Claims 12-13 are rejected on the same grounds set forth in the rejection of claims 1-2, respectively. Claims 12-13 recite similar features as in claims 1-2, respectively, from the perspective of a non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of enhanced node B.

Regarding claim 16, Somichetty, Hong and Hwang disclose the limitations of claim 11 as set forth. The additional features of claim 16 are rejected following the same rationale as set forth in the rejection of claim 6. Claim 16 recites features corresponding to “a number of NPDCCH repetitions greater than 1” that are similar to a subset of features in claim 6 for NPDSCH repetitions corresponding to “a number of NPDSCH repetitions greater than 1”. As described above under the rejection of claim 10, Somichetty discloses that NPDCCH repetitions may be performed in downlink subframes and special subframes in the same manner as NPDSCH repetitions.

Claims 17-18 are rejected on the same grounds set forth in the rejection of claims 1-2, respectively. Claims 17-18 recite similar features as in claims 1-2, respectively, from the perspective of an apparatus of a narrowband Internet-of-Things NB-IoT User Equipment. Somichetty further discloses an apparatus of a narrowband Internet-of-Things NB-IoT User Equipment (UE), the apparatus comprising: memory; and processing circuitry, configured to decode RRC signaling, NPDCCH, and NPDSCH according to the recited limitations (Fig. 3: UE 350 with memory 360, RX processor 356, and controller/processor 359).

Claims 3-4, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Somichetty in view of Hong, in view of Hwang, and further in view of Nogami et al. (US 20160381681 A1; hereinafter “Nogami”).

Regarding claim 3, Somichetty, Hong and Hwang disclose the limitations of claim 2 as set forth, and Somichetty further discloses wherein the RRC signaling comprises a system information block for transmission to the NB-IoT UE ([0065] and Fig. 3: The controller/processor 375 provides RRC layer functionality associated with broadcasting of system information (e.g., MIB, SIBs).). 
But Somichetty, Hong and Hwang do not explicitly wherein the RRC signaling comprises a system information block type-1 narrowband (SIB 1-NB) for transmission to the NB-IoT UE, the SIB1- NB indicating the subframe configuration for the TDD operation.
However, in the same filed of endeavor, Nogami discloses a method wherein RRC signaling comprises a system information block type-1 for transmission to a UE, the SIB1 indicating the subframe configuration for the TDD operation ([0172] The higher layer (= RRC) processing unit 101 configures at least one TDD UL/DL configuration (TDD UL/DL configuration(s), TDD config, tdd-Config, and uplink-downlink configuration(s)) in the system information block type-1. The TDD UL/DL configuration may be defined as illustrated in FIG. 3… the system information block type-1 includes an information element relating to the TDD UL/DL configuration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the above teaching from Nogami to RRC signaling indicating TDD configuration for transmission to the NB-IoT UE, and modify the apparatus of Somichetty, Hong, and Hwang as applied to claim 1 accordingly to derive “wherein the RRC signaling comprises a system information block type-1 narrowband (SIB 1-NB) for transmission to the NB-IoT UE, the SIB1- NB indicating the subframe configuration for the TDD operation”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring TDD configuration in RRC signalling in order to make efficient use of resources when repetitions are performed in transmitting NPDSCH to IoT terminals.

Regarding claim 4, Somichetty, Hong, Hwang, and Nogami disclose the limitations of claim 3 as set forth, and Somichetty further discloses wherein for each of the one or more special subframes, the GP follows the DwPTS and precedes the UpPTS (Fig. 4: this figure illustrates wherein for each of the one or more special subframes, the guard period (GP) follows the DwPTS and precedes the UpPTS.), and 
wherein Uplink-Downlink configurations 0 and 6 of the plurality are not supported by the NB-IoT UE ([0139] the scrambling sequence for the NPDCCH and/or NPDSCH may remain the same for a predetermined number of repeated transmissions (e.g., at least four repeated transmissions) across a set of downlink subframes; [0081] In certain aspects, a subset of the narrowband TDD configurations listed in table 410 in FIG. 4 may be used to support narrowband communications. For example, configuration 0 may not be suitable for narrowband communications because configuration 0 only has two downlink subframes; as shown in Fig. 4, configuration 6 is also not suitable for narrowband communications because configuration 6 has only 3 downlink subframes.).

Claims 14-15 are rejected on the same grounds set forth in the rejection of claims 3-4, respectively. Claims 14-15 recite similar features as in claims 3-4, respectively, from the perspective of a non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of enhanced node B.

Claims 19-20 are rejected following the same rationale as set forth in the rejection of claims 3-4, respectively. Claims 19-20 recite similar additional features as in claims 3-4, respectively, from the perspective of an apparatus of a narrowband Internet-of-Things NB-IoT User Equipment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hwang et al. (US 20190190758 A1) – A method for receiving a Narrowband Reference Signal (NRS) by a Narrow band Internet of Things (NB-IoT) device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471